Title: From George Washington to Major General William Heath, 1 July 1779
From: Washington, George
To: Heath, William


        
          Sir
          Head Quarters New Windsor July 1st 79
        
        Major General Baron De Steuben will have the pleasure of delivering you this. He waits upon you to make some arrangements in your

division relatively to his department, in which I am persuaded you will chearfully cooperate. His important services intitle him to our confidence & esteem. I am Sir Your most Obedt servant
        
          Go: Washington
        
      